 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDDoes he:Accept instructions good-naturedly?___-Try to improve skill?________Try new methods willingly?___________Take an interest in his job?_____Accept changes cheerfully?___________Try to learn other jobs?______Observe safetyrules?________________Provide own tools?__________Observe plant rules of conduct?---------.Make helpful suggestions?_____.Unsatisfactory.Very unsatisfactory attitude and cooperation.Use this 0degree for anyone who habitually is late or leaves early.Below Average.Only fair attitude and cooperation.Leaves something to 2be desired in this respect.Average.Tries to do what is expected and takes normal interest in job. 4Above Average.Tries to do more than is expected and takes more than 6average interest in job.Unsatisfactory.Any of thefollowing characteristics:Quarrelsome,surly0and hard to get alongwith.._ .Other employees unwillingto work withhim because of disposition or some unpleasant personal characteristic___ .Alwayscausing friction and stirringup otheremployees.BelowAverage.Occasionallytemperamental and apt to"flareup" or be 2hard to get alongwith.--Satisfactory.Normally obliging and easy to get along with.4REMARKS:-------------------------------------------------------------------Total:-------------------------------- ----------------------------Foreman---------------------------SuperintendentDouble A Products CompanyandInternational Union,UnitedAutomobile,Aircraft and Agricultural Implement Workersof America(UAW) AFL-CIOandManchester Union, Partyto the Contract.Cases Nos. 7-CA-2963 and 7-CA-3003. Novem-ber 15, 1961DECISION AND ORDEROn June 29, 1961, Trial Examiner Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in andwas engagingin certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondentdid not engage in certain other alleged unfair labor practices and hetherefore recommended that the complaint be dismissed in that re-gard.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report, :together with a supporting brief, in which he wasjoined by the Charging Party. The Respondent filed a brief in sup-port of the Intermediate Report.134 NLRB No.'26. DOUBLE A PRODUCTS COMPANY223Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this proceeding to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions thereto, the brief, and the entire recordin the case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations with the following modifications: ITHE REMEDYHaving found,in agreementwith the Trial Examiner, that theRespondent has engaged in and is engaging in certain unfair laborpractices,we- shall require it to cease and desist therefrom and to takecertain affirmative action designed to effectuatethe policies of the Act.We have found,in agreementwith the .Trial Examiner, that theRespondentunlawfullyassistedthe Union in, among otherthings,maintaining and enforcing an illegalcontractwhereby employees arerequiredto jointhe Union and pay duessoonerthan theymay law-fully berequiredto do underSection 8(a) (3) of the Act. In suchcircumstance,we find, contrary to the Trial Examiner, that-itwilleffectuate the policiesof the Act to require the Respondentto'reim-burse employees for dues unlawfully exacted 2We shall, accordingly,order theRespondent to reimbursethe first month's dues to all em-ployeeshired during the periodbeginning6 months prior to the filingof the charges herein.We shall not order the Respondentto reim-burse such employees for any initiation fees that they may have beenrequired to pay during their first month of employment, as all em-ployees would have had to pay such initiation fees pursuant to a law-ful union-security clause.However, if there be any employees who,during the applicable period, paid these initiation fees but workedless than 30 days, the -Respondent shall reimburse such employees forthe initiation fees so deducted.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Double A Prod-ucts Company, Manchester, Michigan, its officers, agents, successors,and assigns, shallIMember Brown would find, contrary to the Trial Examiner, that theRespondent vio-lated Section 8(a) (3) and (1) of the Act by discharging Rudolph Vacek andlaying offKenneth Waters.zCadillacWire Corp ,128 NLRB 1002, enfd..290 F 2d 261 (C A. 2). 224DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a) Interfering with the administration of, and rendering supportand assistance to, the Manchester Union.(b)Recognizing and contracting with the Manchester Union as the'bargaining representative of its employees unless and until said labororganization shall have been certified as such representative by theNational Labor Relations Board.(c)Giving force and effect to any agreement, or renewal or ex-tension thereof, with the Manchester Union, unless and until it hasbeen certified by the National Labor Relations Board as the majorityrepresentative of Respondent's employees.(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form, join, or assist any labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other-concerted activities for their mutual aid or protection, or to refrain.from any and all such activity, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Reimburse all employees for dues illegally exacted from them,in the manner and to the extent set forth in the section of this Decisionentitled "The Remedy."(b)Withdraw and withhold all recognition from ManchesterUnion, unless and until it has been certified by the National LaborRelationsBoard as the majority representative of Respondent'semployees.(c)Post at its plant in Manchester, Michigan, the notice attachedhereto marked "Appendix." 3 Copies of said notice, to be furnishedby the Regional Director for the Seventh Region, shall, after beingduly signed by Respondent's authorized representative, be posted byRespondent immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.-Reasonable steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from receipt hereof, what steps Respondent hastaken to comply herewith.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." DOUBLE A PRODUCTS COMPANY225IT IS FURTHER ORDERED that so much of the complaint herein asalleges a violation of the Act with respect to Rudolph Vacek or Ken-nethWaters, and to conduct attributable to Willie Fry, be, and thesame is, hereby dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, as amended, we hereby notify our employees that.WE WILL NOT interfere with the administration of or render sup-WE WILL NOT recognize or contract with the Manchester Unionas the bargaining representative of our employees, unless and,until it shall have been certified as such representative by the Na-tional Labor Relations Board.WE WILL NOT give force or effect to any agreement, or renewalor extension of any agreement, with the Manchester Union unlessand until it has been certified as the majority representative of ouremployees by the National Labor Relations Board after a Board-conducted election.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right to self-organization, to form, join or assist any labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to re-frain from any and all such activity, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE wu,L. withdraw and withhold all recognition from Man-chester Union as the majority representative of our employees,unless and until it is certified as described above.WE wu.L reimburse our employees for dues illegally exactedfrom them.All our employees are free to become, remain, or refrain from be-coming members of any labor organization, except to, the extent thatthis right may be affected by a lawful, agreement requiring member-ship in a labor organization as a condition of employment, as author-630849-62-vol. 131-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.DOUBLE A PRODUCTS COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 daysfrom thedate hereof,and must noc be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed on November 3 and December 15, 1960,by InternationalUnion,UnitedAutomobile,Aircraftand Agricultural ImplementWorkers ofAmerica(UAW) AFL-CIO,the Regional Director of the NationalLaborRelationsBoard for the Seventh Region on January 31,1961,issued an amended complaintagainst DoubleA Products Company,herein referred to as the Respondent,allegingviolations of Section 8(a)(1), (2),and (3)of the NationalLaborRelations Act,as amended(29 U.S.C., Sec.151,et seq.),hereincalled the Act.In itsduly filedanswer Respondent,while admitting certain allegations in the complaint,denied thecommission of any unfair labor practice.Pursuant to notice,a hearing was held before Thomas F. Maher,the duly desig-nated Trial Examiner,at Jackson,Michigan,on February 16 and 17and June 1,1961.All partieswere represented at the hearing and were afforded full opportunityto be heard,to introduce relevant evidence,to present oralargument,and to filebriefs with me.Parties waived oral argument and in lieu thereof filed briefs.Upon consideration of the entire record and the briefs of the parties, and uponmy observation of the witnesses,'Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTDouble A Products Company is a Michigan corporation with its plant and principaloffice located at Manchester,Michigan,where it is engaged in the manufacture,sale,and distribution of hydraulic valves, pumps,and power units.While soengaged Respondent annually transports finished products valued in excess of$250,000 to points outside the State of Michigan.Upon the foregoing facts, admittedby Respondent in its answer,I find that it is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America (UAW) AFL-CIO, referred to herein as the UAW, is a labororganization within themeaningof Section 2(5) of the Act.The Manchester Union, not affiliated with any national or international labororganization, is also a labor organization within the meaning of Section 2(5) ofthe Act.-III.THE ISSUES1.The status of the Manchester Union.2.The absence of credible evidence to establish Respondent's knowledge of theactivity of employees Vacek and Waters in behalf of the UAW.3.The discharge of Vacek was established as being for cause.1Unless specifically indicated to the contrary,any credibility evaluation I make of thetestimony of any witness appearing before me is based, at least in part,upon his de-meanor as I observed it at the time the testimony was given. CfBryan Brothers PackingCompany,129 NLRB 285 To the extent that I indicate hereafter that I reject in partor entirely the testimony of any given witness, it is my intent thereby to indicate thatsuch part or whole of the testimony,as the case may be, is discredited by me.JacksonMaintenance Corporation,126 NLRB 115,117, footnote 1. DOUBLE A PRODUCTS COMPANY2274.The layoff of Waters was establishedas being inproper order, with his acqui-escence, for economic reasons.IV.THE UNFAIR LABOR PRACTICESA. TheManchester UnionFor the past 15 or 16 years most,if not all, of Respondent's employees have beenmembers of the Manchester Union and a committee of that organization has metperiodicallywith and bargained with representatives of management on mattersaffecting the employees'wages and working conditions.On or about January15, 1960,representatives of both parties met and executed,as they had on previousoccasions,a collective agreement covering the employees,which agreement wasshown on the record to have been in full force and effect on June 15, 1960, andthereafter.2Included in this agreement were the following clauses:ARTICLE IIRecognitionSECTION 1. The Company recognizes the Union as the exclusive collectivebargaining agent for the employees of the company, and all eligible employeesmust be members of the Union.ARTICLE VIGrievances -SEC. 4. The actual number of members of the grievance committee shall bemutually agreed by the general superintendent of the plant and the Union, andin no case shall there be more than two members in any department. If possi-ble, all shifts and departments are to be represented.The members of thegrievance committee shall be men who have been employed by the Companya sufficient length of time to have a comprehensive knowledge of the dailyoperations of their departments.*******ARTICLE XIXInsurance ClauseThe Company and the Union will split fifty-fifty the balance of all hospitaland surgical claims of those employees eligible for Prudential Insurance forwhich the Prudential Group Insurance Policy covers a specified amount. Inother words, the Union and Company will pay only the balance of such hospitalor surgical claims for which Prudential Insurance Company is liable for apart.We are operating under the same rules as are in force under the Pru-dential group policy.The reinsurance by the Company and Union becomeseffective sixty days after employment.All employees eligible for the Prudential Group Insurance may be assessed foramounts necessary to cover the Union's yearly share of this joint insurancecoverage.Each eligible employee whether a member of the Union or not,will be assessed $1.50 per month to cover the Union's share of this Insurancewith a further assessment if necessary.Any of our employees or their de-pendents that are eligible for either the Prudential or Double A and UnionGroup benefits that contract Tuberculosis may be covered by thePrudentialGroup policy but will not be covered by the Double A Products Co. and Unioncoverage.The same will hold true for our employees or their dependentsthat use the Veteran's Hospital and facilities.Any person leaving the employ of Double A will not be covered by the jointUnion and Company coverage unless they have a written leave of absence agree-ment,with a specified termination date.Herbert H. Upton, president of Respondent, testified that during the period fol-lowing June 15, 1960, he and his son, Herbert Upton, Jr., general manager, hired newemployees and in doing so brought to their attention the requirement of the fore-9The date of June 15, 1960, has significance only as the extreme of the 6-month periodpreceding the filing and service of charges In this matterSee Section 10(b) of the Act 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDgoing agreementthat they must join the Manchester Union.Union dues for suchemployees were, according to President Upton, automatically deducted from theemployees' pay without further notification or request for authorization. In this re-spect Upton identified for the record the payroll account of three employees hiredduring the period in question, Cox, Hyder; and Philo, each of whose union dueswere deducted within 3 weeks of their employment in July 1960?President Upton, in describing the relationship that existed between the Companyand the Manchester Union, conceded that, completely unaware of any possiblewrongdoing, the Company made a practice of paying the union committeemen forthe time spent at union meetings when such meetings coincided with the shift onwhich the employee would normally have been working.He also testified that theypermitted union officials to be absent from work on union business without loss ofpay.The Company likewise provided the Union with space throughout the plant for theinstallation and maintenance of food, cigarette, and soft drink vending machines,the proceeds from which were collected by the Union and the profits allocated by itto the payment of its share of the reinsurance fund, referred to hereinsupra,asarticle XIX of the collectiveagreement.With respect to the matter of insurance benefits it appears from Upton's testimonythat the basic group insurance plan for which the Company paid the full cost was,deemed by both company and union officials to be inadequate to meet the medical,surgical, and hospitalization requirements of the employees.Consequently, and aspreviously noted in the contract provision quoted herein(supra),the Company andUnion agreed to purchase additional insurance coverage and divide the additionalcost between them.Each employee, whether a member of the Union or not, wasrequired by the agreement to pay a mouthyassessmentof $1.50. In actual practice,however, the individual employee's assessmentwas paid in substantial part out ofunion funds derived from vending machine profits .4 -In addition to the foregoing the Company has in the past made available to theUnion and its officials its clerical and duplicating facilities for the purpose of prepar-ing copy and reproducing ballot forms used in the Union's electionsIt is Respondent's contention that the foregoing conduct does not constitutedomination or unlawful interference or assistance with the administration of theManchester Union for the reason that it was done in complete good faith withoutany knowledgeof its unlawfulconnotations and with no intent to dominate, inter-fere, or assist the organization of its employees. It further contends that what un-lawful defects attach to the collective agreement which it administered and main-tained during the period following July 15, 1960, have been cured by the executionof a new agreementin January 1961; which agreement contains none of the pro-visions of the earlieragreementalleged to be unlawful. In response to Respondent'seffort to excuse itself by reliance upon its manifest good faith and its lack of intent toviolate the statute, it is sufficient to note that neither good faith nor lack of intentto violate the Act are.of significance to any finding in that respect, for it is the effect,and not the motivation of an action, which determines whether the Act has beenviolated.5I am not unmindful of the fact, as will be considered in detail hereafter, that theRespondenthas engagedin no other unfair labor practice.Moreover,I am con-vinced that Respondent, and particularly President Upton, was motivated by asincere desire to deal fairly with the employees when engaged in the aforementionedconduct, especially in its effort to accomplish a correction by refunds of dues, revisionof the contract, and otherwise.Nevertheless, Respondent by its conduct invaded afield of activity that is exclusively reserved for its employees, and the Board undersuch,circumstanceshas nevertheless held that such conduct as described above isviolative of the Act .6"Upton testified credibly thatdues thuscollectedfrom thesethree individuals werethereafter refunded,but neitherhe nor anyoneelse testifying to the matter gave anyreason for such action being taken.In one casethe refund was made in August 1960 andin both otherinstances the refund was made aweek prior to the hearingin this caseAs will benoted In detailhereafter(infra),this action has no significance to a factualdetermination that duesweredeductedwithout notice or authorization'The credited testimonyofManchester Union Treasurer Homer F. Dennis.5 N L R.B. v. J. E.SfcCatron,et al.,d/b/a PriceValley Lumber Co , et al,216 F 2d212, 215 (CA. 9). See also OldKing Cole, Inc. v. N.L.R.B,260 F. 2d 530 (C.A. 6)N.L.R.B. v. Bell AircraftCorporation,206 F.2a 235,237 (C.A. 2).Ed Taussig,Inc, 108 NLRB 470, 476. DOUBLE A PRODUCTS COMPANY229Here Respondent, under the contract currently in force, relied upon it (article II)in hiring employees Cox, Hyder, and Philo, instructing them that they "must bemembers of the Union." By thus "maintaining in force a collective bargainingagreement which embraces a union-security clause granting employees less thanthirty days in which to join the contracting union" the Respondent is clearly in vio-lation of Section 8(a) (2)?Article VI, section 4, of the contract(supra),dealing with the constituted mem-bership of the grievance committee, requires, in final effect, mutual agreement as towho will be a member of that committee. To the extent that the Company's agree-ment is necessary it thereby has a right to veto over any selection with whom it doesnot agree.To this extent, therefore, the employer thereby intrudes into the in-ternal administration of the Manchester Union and clearly exercises a degree ofcontrol not consistent with the neutrality expected of it and thus constitutes furtherevidence of a violation of Section 8(a) (2).8 I do not, however, view the contractualrequirement of full employee participation in the reinsurance program, as outlinedin article XIX(supra)and as described in its current operation by employee Dennis,to constitute independent evidence of domination, support, or assistance. Indeedwere nonmembers of the Manchester Union excluded from the coverage of thisadded insurance there would be every reason for complaint that discrimination wasbeing visited upon them by depriving them of valuable insurance coverage. I wouldrecommend, therefore, that so much of the complaint as alleges that the contract isindependently violative of Section 8(a)(2) or (3) of the Act by virtue of theinsurance clause be dismissed.In addition to the foregoing instances of unlawful conduct deriving from theenforcement and maintenance of the contract, the Repondent has been shown by itsown admission to have engaged in other conduct which is equally unlawful.Thusit has permitted union officers and committeemen time off with pay for the attendanceat union meetings and for the prosecution of union business; 9 it has deductedunion dues from employees' pay without prior authorization or notice; 10 it hasprovided the Manchester Union with space throughout the plant for the installationand maintenance of vending machines, thereby foregoing for itself the profits whichinure to the Union; 11 and it permits the use of its clerical force and equipment forthe printing of ballots used by the Manchester Union for its election-.12Having concluded as I do that the conduct enumerated above constitutes a viola-tion of Section 8(a) (2) of the Act there remains to be determined the extent of thisviolation.That is, whether it be a form of domination or of unlawful assistance,support, and interference.A review of the cases indicates that the criteria for estab-lishing the extent of employer control "is not an objective one but rather sub-jective from the standpoint of the employees."N.L.R.B. v. Sharples Chemicals, Inc.,209 F. 2d 645, 652 (C.A. 6). Thus to find domination, the more arrant of thetypes of conduct violative of Section 8(a)(2), an employer's conduct must be of agrosser variety, insensitive to the rights of his employees as well as to the requirementof neutrality imposed upon him by the statute.13Respondent here, in my evaluation of his conduct, has not indulged in what hascome to be recognized as the grosser forms of employer intrusion.On the contrary,itscontractual relations, however misguided, appear to have been of mutual ad-vantage to both it and its employees.The same applies to the benefits it providedthe Manchester Union over the years., Moreover, it is to be noted that these activitieshave consistently occurred in an atmosphere free of interunion competition and, sofar as the record discloses, free of any attempt to impede the introduction of an"outside" union.Under such circumstances, and in view of Respondent's franknessas to its actions and its efforts to rectify the irregularities in the collective agreement,I would hesitate to characterize the Manchester Union as a company-dominatedunion, with all of the connotations of malfeasance attaching to it.Rather, I wouldN.L R B v AssociatedMachines,Inc ,239 F 2d 858 (C A. 6).s Cf.Pacemaker Corporation, an Indiana Corporation v. N L R B,260 F. 2d 880 (C A 7).9Mt Clemens Metal Products Company,126 NLRB 1297, 1310, enfd. 287 F. 2d 790(CA 6)i°IllinoisMalleable Iron Company and Appleton Electric Company,120 NLRB 451.11N.L.R B v. Shedd-Brown Mfg Co.,213 F. 2d 163, 168 (C.A. 7).12Mt Clemens Metal Products Company, supra13N L R B v. Sharples Chemicals, Inc,209 F. 2d 645 (C A. 6) ;N L ,R B. v. PolynesianArts. Inc.,209 F. 2d 846, 847 (C A6) ; N.L R.B v. Edwin D. Wemyss, d/b/a Coca-ColaBottling Company of Stockton,212 F. 2d 465, 471 (C A.9) ; N L R B. v. The SummersFertsltzer Company, Inc, et at,251 F. 2d 514,518 (C.A.1).See alsoMt. Clemens MetalProducts Company, supra. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDlimit my findings to those of company interference with the Manchester Union's ad-ministration and to the contribution of financial and other support to it. In theserespects I find that Respondent has violated Section 8(a) (2) of the Act.With respect to the further allegation in the complaint that by maintenance of thecontract during the period following June 15, 1960, Respondent also violated Section8(a)(3) of the Act, it is sufficient to note that it is a legal precept of long standingthat a union-security provision in a contract which fails to provide new employeeswith the statutory 30 days within which to join the union constitutes a discriminationagainst them.14Accordingly,I find the Respondentto have further violated the Actby discriminating against its employees in violation of Section 8(a) (3).B. The alleged discriminations1.Rudolph VacekRudolph Vacek,employed by the Company for a period of 1i/2 years,was dis-charged from his job as OD grinder operator on October 20, 1960.When termi-nating Vacek,Respondent assigned as its reason his propensity for wandering aboutthe plant visiting with his fellow employees and the causing of excessive scrap onthe work assigned him.15General Counsel,on the other hand,contends that no such justification existedfor Vacek's discharge,and that actually the reasons supplied were but a pretext foreliminating him because of his activities in behalf ofthe UAW.In this regard, andcontrary to General Counsel's contention,I am persuaded upon the credible evidencesubmitted that Vacek did indulge in wandering about the plant, did create an excessiveamount of scrap,and that he was, in fact, discharged for these reasons.But thisdoes not dispose of the issue if it should appear that his activities in behalf of theUAW wereknown to Respondent's officials directly or through its supervisors, andthat his discharge wasfor this added reason.There is nothing in the testimony of any credited witness to suggest, however, thatRespondent did know of Vacek's activity in behalf ofthe UAW.In so concluding, Ido not credit the testimony of either Vacek,Kenneth C.Waters, or Supervisor JamesF. Heslip, the only witnesses whose testimony would suggest company knowledge ofthe UAW's interest in organizing the employees in the fall of 1960.Upon my observation of Vacek and also in view of his hedging testimony, fre-quently contradictory and equivocal,I reject him as a credible witness.16As to Kenneth Waters his demeanor on the witness stand and the equivocal andhedging manner in which he answered questions put to him persuade me that he is nota reliable witness.17Supervisor Heslip's testimony is equally incredible.In addition to my general ob-servation of him as a witness, his testimony clearly establishes his unreliability inthat respect.Thushe testified both affirmatively and negatively when questioned14N L R B v.Associated Machines,Inc, supra;NLRB v Cadillac Wire Corp, at al,290 F 2d 261(C.A. 2) ; Chun King Sales,Inc,126 NLRB 851, 853>s These findings are based upon the credited testimony of President Upton,employeeYarckow, Chief Engineer Dorff,Chief Inspector Bauer, Franz Hayes, chief of the gerotordepartment,and the production records introduced by Respondent at the hearingTesti-mony to the contrary is accordingly not credited16 Illustrative of Vacek's unreliability were his evasive answers when asked on cross-examination if lie had signed up Supervisor Heslip in theUAW ; and hiscontradictorytestimony when asked if, following his discharge,a meeting had been arranged betweenthe grievance committee and management concerning his dischargeIn this instance,after testifying that he did not know whether such a meeting had been arranged,he thentestified that he told a committeeman he could not stay for the meeting that had beenarranged because of a previous engagement17 Illustrative of this is his testimony concerning a pretrial affidavit given by him.Hecontradicted statements made in the affidavit,he was evasive concerning contents shownhim in the affidavit,and he was reluctant to supply information from the affidavit itselfwhen questioned concerning it by me.The sentences in Waters'affidavit to which heshowed particular reluctance was "FranzHayesnever said anything to me about theunionNone of the supervisors or foremen ever said anything to me about a union, andI never mentioned my activities to them "He claimed he could not read the handwrittenwords "none of," as they appeared in the statementAs I stated on the record, I per-sonally inspected the document in question and found the words "none of" to be as clearas any of the other words which Waters readily read I draw particular significancefrom Waters'difficulty to read this sentence from the fact that he had already testifiedto the contrary,and to the effect that he had discussed the UAW with Supervisor Heslip. DOUBLE A PRODUCTS COMPANY231whether Supervisor Hayes had spoken to him about Vacek trying to bring in theUAW; a conversation which Hayes thereafter credibly denied. Similarly, Hesliptestified that he never had reprimanded Vacek, and yet thereafter in his testimony con-ceded that at Hayes' suggestion he spoke to Vacek about this excessive scrap.Uponhis general demeanor and because of contradictions and equivocations as illustratedabove, I cannot credit Heslip's testimony except as it relates to technical or operationalmatters not in issue here, or as corroborated by the testimony of credited witnesses.But apart from my resolution of Supervisor Heslip's credibility (the only basis uponwhich Respondent's knowledge of Vacek's or the UAW's activities could be based), itshould be noted that except for the alleged conversation. Heslip had with Super-visor Hayes (a conversationdenied by Hayes and contradicted by Heslip himself),Heslip concedes he never mentioned Vacek's UAW affiliations to either of the Uptons,or to Chief Engineer Dorff, or to his assistant Hayes.Thus the most charitable treat-ment of Heslip's testimony reveals his failure to supply Respondent with the knowl-edge necessary to establish discrimination with respect to Vacek.At it does not appear, therefore, that Respondent was aware of Rudolph Vacek'sunion activity when it discharged him, and as the evidence to support Respondent'sstated reasons for the discharge is ample in the record, I shall recommend that so muchof the complaint as relates to Rudolph Vacek be dismissed.2.Kenneth C. WatersKenneth Waters was hired on January 5, 1959.He was first assigned to work onthe turret lathe and was thereafter assigned to the drill press and milling depart-ments, working interchangeably, in both departments.As a result of a drop in orderswork in each of these departments was seriously curtailed.On October 28, 1960,Waters was one of a group laid off for lack of work, another group having been laidoff on the previous week.None of the employees of either of these two groups havesince been recalled and further layoffs have occurred, including one a week prior to theclose of the hearing in this case.Witnesses appearing in behalf of Respondent credibly testified that Waters was agood employee, that he was, in fact, laid off because there was no work to,be donein his department, that no one who has since been hired to do his or any other laid-off employee's work, and that upon the improvement of business Waters will berecalled.18The layoff of Waters, as of the other employees in his particular group,and in thegroup laid off on the week previous, was accomplished by meetings of managementwith the grievance committee of the Manchester Union, of which committee Waterswas a member. The meeting at which the individuals were selected for the Octo-ber 28 layoffs, which meeting appears to have been held on October 25, is bestdescribed in Waters' own admission:Q. (By Mr. CHERPELIS.)At the October 28th meeting, or committee meet-ing-1 believe it was October 25th. The meeting atanyrate at which Mr. Uptondiscussed who was going to be laid off, or give the names, was any mentionmade at that meeting regarding the seniority status of any of the employees inthe Gerotor department?A. Yes, there was.Mr. Ross wanted to know where I was at on the senioritylist, and I told him I was at the top of the list, and that's when he started goingto bat for me.He was trying to get me-get Mr. Upton to put me somewhereelse, and he also brung it up he wanted me to take Julius Lavender's job, and ItoldMr. Ross I would think about it, but in the meantime Mr. Upton said "Hell,no, he is the only man in the mill department and therefore he will go," so thefollowing morning of the 26th Mr. Ross came back to me and said "Let's go in,and talk to the old man and maybe he will have a change of heart," and I toldLefty, I said "No, I am not built like that; if I have to take another man's jobin order to stay in the shop, I don't want it."Thus, when he was selected, Waters understood the reasons for the selection andappears willingly to have abided by the decision.It is General Counsel's contention that Waters' layoff occurred out of turn andbecause of his known solicitation in behalf ofthe UAW.As previously noted in thecase of Vacek, the only evidence of Respondent's knowledge of UAW activity in theplant derives from the testimony of Vacek, Heslip, and Waters, none of whom Icredit.There is, however, some question as to whether President Upton had, on thesame day Waters was selected for layoff, already received a telephone call from aMr. McLean, a representative of the UAW, protesting the handling of Vacek's dis-18The testimony of President Upton, 'Chief Engineer Dorff,and Chief Inspector Bauer. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge, and the language used by Upton concerning it.Upon the assumption thatUpton did become aware of the UAW activity contemporaneously, if not before,Waters' layoff, it would require an inference much too weak and remote for me toindulge in to find that Upton therefore knew that Waters was one of the prime moversin this campaign and that this fact andnotthe normal economics of plant personneloperations was the reason for his layoff.Accordingly, I find upon the testimony ofcredible witnesses that Respondent had no knowledge of Waters' UAW activity.19Under such circumstances, therefore, as has been presented by the testimony ofcredible witnesses I conclude and find that Kenneth Waters was properly laid offfor lack of work and for no other reason. 3 will recommend therefore that somuch of the complaint as alleges discrimination against him be dismissed.C. The alleged interference, restraint, and coercionIt is alleged in the complaint that Respondent's supervisor, Willie Fry, "threatenedits employees with discharge or other reprisals if they became or remained mem-bers of the Charging Party or gave aid and support to it." In support of this allega-tion General Counsel adduced testimony from Kenneth Waters, whose testimony Ihave rejected(supra),and from his brother, Keith Waters, and Charles Todd.Toddfirst testified that Fry, in midOctober 1960, "said if Mr. Upton heard anything aboutanybody trying to organize or get the UAW in, he would probably be fired." Butthereafter on cross-examination he testified that to the best of his knowledge noforeman or any representative of the Company knew what was going on in connec-tion with the union activity, and that none of them ever mentioned it to him. Sucha contradiction renders Todd's testimony unreliable.Similarly, Keith Waters testified to the effect that Fry attributed Vacek's dischargeto union activity and said, with reference to Upton, "Yes, and he will probably getrid of everybody that had anything to do with the union." But on cross-examinationKeith Waters, when recounting Fry's stated feelings "about getting the CIO in there,"stated that Fry "said it would be a good thing.He said he would even-he wouldeither be boss or he would be a set up man." Such obvious contradiction destroysany credence I could otherwise place on Keith Waters' testimony.As to the further allegation that during the`same period Foreman James Heslipalso threatened employees with discharge or other reprisal for UAW membership orassistance, I find that this has support in the record only from the testimony ofKenneth Waters.As I have rejected Kenneth Waters' testimony, I must necessarilyreject any allegation based upon it.For the foregoing reasons, therefore, and uponmy observation of the witnesses, I find there is insufficient credible evidence to supportan allegation that Respondent has unlawfully interfered with, restrained, or coercedits employees. I shall accordingly recommend that the complaint be dismissed insuch respects.V.THE REMEDYHaving found that the Respondent maintained and enforced a contract with theManchester Union which in certain specified respects constituted discriminationagainst employees in violation of Section 8(a),(3), as well as a form of unlawfulassistance and support to the Manchester Union and interference with its administra-tion, in violation of Section 8(a) (2), and having found that Respondent otherwiseinterfered with and rendered unlawful support and assistance to the ManchesterUnion, I shall recommend that Respondent cease and desist from such conduct,that it withdraw and withhold all recognition from the Manchester Union and ceasegiving effect to any agreement, or renewal or extension thereof, with said labororganization unless and until it has been certified by the National Labor RelationsBoard as majority representative of Respondent's employees following a Board-conducted election.As the conduct indulged in by Respondent has not been found to be of suchgravity as would constitute unlawful domination, I shall not require disestablishmentof the Manchester Union nor do I believe it would effectuate the policy of Act29 It is suggested that the wearing of lapel buttons sponsored by the CIO Committee onPolitical Education (COPE), endorsing the campaign of President Kennedy, constitutedevidence whereby Respondent's knowledge of UAW activity could be inferredImustnecessarily reject any suggestion that would equate national political interest and prefer-ence with a union organizing campaign. I would similarly conclude with respect topamphlets published by COPE concerning the voting records of Michigan candidates forcongressional office whichWaters and others allegedy distributed, and which Watersclaimshe saw on Upton's desk on the day of his layoff. LEONETTI FURNITURE MANUFACTURING CO.233to require,as urged by the Charging Party,reimbursement of employee dues andother payments made to Manchester Union by them.Upon the basis of the foregoing findings of fact and upon the entire record in thisproceeding,I make the following:CONCLUSIONS OF LAW1.International Union,United Automobile,Aircraft and Agricultural ImplementWorkers of America(UAW) AFL-CIO, and Manchester Union are labor organiza-tions within the meaning of Section2(5) of the Act.2.The operations of Respondent occur in commerce within the meaning ofSection 2(6) and(7) of the Act.3.By interfering with the administration of and rendering unlawful assistanceand support to the Manchester Union and by maintaining and enforcing an unlawfulagreement with it, Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a) (2) of the Act.4.By discriminating against its employees by maintaining and enforcing anunlawful agreement withthe Manchester Union,Respondent has engaged in and isengaging in an unfair labor practice within the meaning of Section 8(a)(3) of theAct.5.By the foregoing conduct only Respondent has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed them by Section 7of the Act and thereby has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.7.Respondent did not violate Section 8 (a) (3) or (1) of the Act by the dischargeof Rudolph Vacek or the layoff of Kenneth Waters.[Recommendations omitted from publication.]Fred Leonetti and Benjamin Sussman, Partners doing businessas Leonetti Furniture Manufacturing Co.andWarehouse-men's Union Local 206, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America..Case No. 36-CA-1001.November 15, 1961DECISION AND ORDEROn June 29, 1961, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.He also found that the Respondents had notengaged in other unfair labor practices alleged in the complaint andrecommended that these allegations be dismissed.Thereafter, the Re-spondents filed exceptions to the Intermediate Report and a brief insupport thereof.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withNo exceptions were filed to the Trial Examiner's recommended dismissal of allegationsIn the complaint.134 NLRB No. 28.